Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed September 28, 2021 is acknowledged and has been entered.  The abstract is also acknowledged and has been entered.  Claims 1, 10, and 12-14 have been amended.  Claims 2-6, 9, and 15 have been cancelled.  Claims 21 and 22 have been added.  Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1, 7, 8, 10-14, and 16-22 are pending.  Claims 1, 7, 8, 10-14, 21, and 22 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 2-6, 9, and 15 are now moot in light of Applicant's cancellation of the claims.

Priority


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 7, 8, 10-14, 21, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, is vague and indefinite in reciting, “A bioparticle measuring method” in the preamble and “detecting a fluorescence intensity (FI) from a first … and a second measurement sample; and calculating a measurement result by subtracting the FI detected from the first …from the FI detected from the second measurement sample” because it still fails to clearly define how the bioparticle is measured as set forth in the preamble and/or how the measurement result is correlated to the bioparticles being measured.  Does the calculated measurement result from the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 7, 8, 10-14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (WO 2017/027622)- IDS in view of Lal et al. (US 2005/0074851) for reasons of record.
Nolan et al. teach analyzing and quantitating microvesicles (bioparticles: exosomes, microparticles, apoptotic bodies) using a flow cytometer (i.e. particle analyzer) (Abstract; p. 2, lines 1-8; p. 5, lines 30-34; p. 7, lines 13-15; p. 8, lines 28-33; p. 24, lines 7-19).  The diameter or size of the microvesicles (EVs) is between about 30 nm to 500 nm. (encompassed within 30 nm to 1,000 nm; larger than 30 nm and smaller than 1,000 nm recited in claim 11) (p. 4, lines 16-21; p. 24, lines 7-19; p. 25, lines 9-24).  Nolan et al. teaches preparing measurement samples (i.e. first, second) obtained from a specimen (i.e. blood, serum, plasma, CSF, lymph fluid, interstitial fluid) containing microvesicles (i.e. microparticles, exosomes) by contacting the samples with fluorescent labeled antibody or lectin (i.e. detector, labeled substance; molecular marker specific probe) that binds to a target protein or sugar chain (carbohydrate) present on the microvesicles (p. 2, lines 10-29; p. 3, lines 29-30; p. 5, line 30 to p. 6, line 12; p. 15, lines 8-32; p. 19, lines 14-35; pp. 31-33).  Nolan et al. teaches preparing control 
Nolan et al. differ from the instant invention in failing to teach incorporating an inhibitor that binds specifically to a target site of the target protein on the microvesicle for use in detecting and quantitating measurement results.
Lal et al. teach detecting and analyzing human vesicle associated proteins (VEAS) (Abstract; [0007]).  Lal et al. teach contacting a sample containing microvesicles with a fluorescent labeled antibody (detector with labeled substance) that is capable of binding to a target site (epitope, determinant) of the VEAS protein on the microvesicle; and also an inhibitor (antagonist) or a neutralizing antibody that binds to the same target site of the VEAS protein on the microvesicle [0041-0042, 0158, 0159, 0171, 0220].  Lal et al. teach detecting fluorescent signals from fluorescent labeled microvesicles having the VEAS to which the fluorescent labeled antibody and inhibitor bound specifically on the target sites of the VEAS present on the microvesicles in the sample using 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the inhibitor or neutralizing antibody taught by Lal into the bioparticle measuring method taught by Nolan because Nolan recognized the need to improve accuracy in detecting and measuring microvesicles for use in diagnosing and treating disease associated with the microvesicles and Lal taught detecting human vesicle associated proteins (VEAS) which are associated with disease using specific monoclonal antibodies which serve as inhibitors or neutralizing antibodies capable of binding VEAS and modulating the activity of VEAS for use as pharmaceutical or therapeutic agent against the diseases [0159, 0220].

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 7, 8, and 10-14 have been considered but are moot in light of Applicant’s amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive. 
	A) Applicant argues that the combination of Nolan with Lal does not render obvious Applicant’s claimed invention because it fails to clearly teach and suggest the claimed method, as recited. Specifically, Applicant argues that Nolan does not teach 
Applicant’s argument is not persuasive because the binding of a competing antibody to a common target site or epitope on a protein against another antibody which may be fluorescent labeled and having the same specificity to the target site that is inhibited from binding to the target site as taught by Lal, renders that competing antibody an inhibitor of the other antibody.  As such, the incorporation of the teaching of Lal with the method of Nolan appears to read on Applicant’s claimed method.  With respect to the fluorescent signal of Lal which is not taught to be equated to a “non-specific signal;” the amended claims do not appear to recite a “non-specific signal,” much less, define that there is non-specific signal that should be removed (i.e. subtracted); and do not show how the non-specific signal correlates to the measured bioparticle set forth in the preamble. It is noted that the featured limitation upon which applicant relies (i.e. non-specific signal) is not clearly recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



January 26, 2022